Among the several objections taken to the authority of the court to award judgment on the verdict against defendant, it is alleged that no issue was joined between the State and the defendant.
On examining the record it is ascertained that the objection is true, in point of fact. The legal consequence is that there was nothing submitted to the jury, and that their verdict is nugatory.
Let there be a venire facias de novo.                  (123)
NOTE. — In capital cases there is no need of a formal joining of issue preparatory to trial; the prisoner's plea, and the joining of issue, called the similiter, being ore tenus. S. v. Lamon, 10 N.C. 175; S. v.Christmas, 20 N.C. 410.